        Case 7:20-cr-00517-VB Document 11 Filed 09/30/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      -X


 UNITED STATES OF AMERICA,                                      CONSENT TO PROCEED BY
                                                                VIDEO OR TELE CONFERENCE
                      "against"
                                                                 20-MJ-8508

Dorlan Byrd
                      Defendant(s).
                                                      -X


Defendant Dorian Byrd hereby voluntarily consents to participate In the following proceeding
via E videoconferencing or E^ teleconferencing:


       Initial Appearance Before a Judicial Officer


D Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)


D Guilty PIea/Change of Plea Hearing

D BaiI/Detention Hearing

D Conference Before a Judicial Officer - Assignment of Counsel




^S/ \L)o^&^ ^ ^?^^                                      ^.7-i-
Defendant's Signature |^ fV^<-.SS^                    Defendant's Counsel's Signature
(Judge may obtain verbal cbns^nt on
Record and Sign for Defendant)

     Dorian Byrd                                        Steven D. Feldman
Print Defendant's Name                                Print Counsel's Name



This proceeding was conducted by reliable video or.te.lephone^pnfei^rLc.i^g^edTH^logy.



     ^0/'Z-^
                                                      UTS^Tstrict JudgEf/CTS. Magistrate Judge
